DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 8, 9, 11-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Ternary-Blend Polymer Solar Cells Combining Fullerene and Nonfullerene Acceptors to Synergistically Boost the Photovoltaic Performance) and in further view of Lee (A feasible random copolymer approach for high efficiency polymeric photovoltaic cells).
Regarding claims 1-4, 6, and 13-16,  Lu discloses an organic solar cell comprising (see pg. 9560 and 9561): a first electrode (ZnO); a second electrode (Ag) disposed on the first electrode; and one or more organic material layers (PPBDTBT:ITIC:PC71BM) disposed between the first electrode and the second electrode and including a photoactive layer, wherein the photoactive layer includes an electron donor (PPBDTBT) and an electron acceptor (PPBDTBT:ITIC:PC71BM), and the electron acceptor is a dual electron acceptor including both a fullerene-based compound (PC71BM) and a non-fullerene-based compound (ITIC).
In addition, Lu discloses that a polythiophene electron donating polymer ( PPBDTBT) can be used but does not disclose Chemical Formula 5 (as shown below).

    PNG
    media_image1.png
    351
    585
    media_image1.png
    Greyscale

	Lee discloses a BHJ organic photovoltaic cell which comprises an electron acceptor and an electron donor polymer which comprises a random polythiophene (see P2 below, Abstract) which yields a high efficiency solar cell (Abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lu by replacing the polythiophene electron donor polymer of Lu with that as disclosed by Lee because Lee discloses that it has a high efficiency. 
However, modified Lu does not disclose the value of n. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lu by modifying n to be within the claimed range because as disclosed by Lee doing so would allow for optimization of solubility and degree of aggregation.
Regarding claim 8, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses that the fullerene-based compound and the non-fullerene-based compound have a mass ratio of 1.8:0.2 to 0.2:1.8 (Table 1).
Regarding claim 9, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses that the fullerene-based compound and the non-fullerene-based compound have a mass ratio of 1.8:0.2 to 0.2:1.8 (Table 1).
Regarding claim 11, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses the electron donor and the electron acceptor have a mass ratio of 1:1 to 1:4 (Table 1).
Regarding claim 12, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses the electron donor and the electron acceptor form a bulk heterojunction (BHJ) (See pg. 9565, left hand column, experimental section).
 Regarding claim 18, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses a substrate, a hole transport layer and/or an electron transport layer (Experimental section, Fabrication section).
Response to Arguments
	Applicant argues that one of ordinary skill in the art would not modify Lu with Lee by using the P2 polymer electron donor of Lee because Lu discloses specific reasons for using PPBDTBT electron donor, namely that PPBDTBT paired with PC71BM has a high fill factor (0.63) and PPBDTBT paired with ITIC has a high open circuit voltage (0.92V) and a high PCE (7.72%), and that processing conditions of both combinations PPBDTBT paired with PC71BM and PBDTBT paired with ITIC are similar. 
	Examiner notes that Lu discloses that a wide band gap polymer donor was chosen to combine with the electron acceptors of PC71BM and ITIC (see pg. 9565, left hand column, second paragraph). Examiner further notes that the combination of electron donor which is a wide (broad band gap polymer), noted as an LBG (broad and low band gap, Introduction of Lee) and an electron acceptor comprising PC71BM was also envisioned by Lee. In addition, Lee discloses that the combination of polymer P2 paired with PC71BM achieves a higher fill factor that the solar cell of Lu which uses PPBDTBT paired with PC71BM, see Table 2 of Lee. Furthermore, Lee discloses the same additives used in processing and also deposits the active in the same manner, therefore the processing conditions of Lu and Lee are substantially similar.
	Lu and Lee both disclose a wide band gap donor to be paired with an electron acceptor, PC71BM, and this combination is appropriate for an active layer in an organic 71BM achieves a higher fill factor than a PPBDTBT electron donor paired with PC71BM. 
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132.
	With respect to claim 6, Applicant further argues that ratio of the composition as opposed to the weight of the polymer as alleged by Examiner is disclosed by Lee as being modified to control the solubility and degree of aggregation.
	Examiner notes that the weight of the polymer is dependent on the ratio of the monomers used to form the polymer and there the solubility and degree of aggregation also are dependent on the weight.
	Notwithstanding, one of ordinary skill in the art would have been led to the recited ratio of components in the polymer as instantly claimed through routine experimentation and optimization. Applicant has not disclosed that the ratios are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it 
	Applicant argues unexpected results for the above claimed electron donor of Claim 1 combined with an electron acceptor when compared to electron Donor 1. However, the claimed electron donor of Claim 1 is not shown to have unexpected results, since Applicant only establishes results for Polymer 1 in Table 2 of the instant specification, and claim 1 exceeds that scope. Examiner finds that the argument is therefore incommensurate with the scope of the claim. In addition, Examiner notes that the unexpected results must be established by comparing the claimed invention against the closest prior art.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("[A]n applicant relying on comparative tests to rebut a prima facie case of obviousness must compare the claimed invention to the closest prior art."); accord In re Merchant, 575 F.2d 865, 869, 197 USPQ 785, 788 (CCPA 1978).  The closest prior art is Lu, which shows higher photovoltaic parameters (see Table 1) than those presented by Applicant (Table 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726